—Order unanimously affirmed without costs. Memorandum: Plaintiff alleges that he was maliciously prosecuted for a building code violation by defendant code enforcement officer. Supreme Court properly granted defendants’ motion for summary judgment dismissing the complaint on the ground of immunity. The code enforcement officer cited plaintiff within the scope of the discretionary authority vested in him by defendant Town of West Sparta, thus rendering both him and the Town immune from liability (see, City of New York v 17 Vista Assocs., 84 NY2d 299, 307; Murphy v Town of Liberty, 220 AD2d 944, 945; Manuli v Hildenbrandt, 144 AD2d 789, 790; Matter of Town of Cheektowaga v City of Buffalo, 67 AD2d 812). (Appeal from Order of Supreme Court, Livingston County, Alonzo, J.—Summary Judgment.) Present—Green, J. P., Pine, Wisner, Callahan and Fallon, JJ.